UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


VICKIE C. HUGGER; CAROLYN SETTLE,      
              Plaintiffs-Appellants,
                 v.
THE RUTHERFORD INSTITUTE; THE
RUTHERFORD INSTITUTE OF NORTH                    No. 03-1987
CAROLINA, INCORPORATED; JOHN W.
WHITEHEAD, individually; STEVEN H.
ADEN, individually,
              Defendants-Appellees.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
                Carl Horn, III, Magistrate Judge.
                        (CA-00-180-5-H)

                      Argued: February 26, 2004

                       Decided: April 12, 2004

  Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: John Michael Logsdon, McELWEE & McELWEE, North
Wilkesboro, North Carolina, for Appellants. Stephen J. Neuberger,
THOMAS S. NEUBERGER, P.A., Wilmington, Delaware, for Appel-
lees. ON BRIEF: Thomas S. Neuberger, THOMAS S. NEUBER-
GER, P.A., Wilmington, Delaware, for Appellees.
2                 HUGGER v. THE RUTHERFORD INSTITUTE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   In this diversity action, we consider the limits of a state’s ability
to award presumed damages to victims of defamation. The defama-
tory statements at issue, which involved a public school teacher’s
classroom conduct, touched upon a matter of public concern, and
therefore the victims could not recover unless they demonstrated that
the defamer acted with actual malice or unless they proved actual
damages. Because the victims have failed to meet their burden, the
district court properly entered summary judgment in favor of the
defamer. Accordingly, we affirm.

                                      I.

   The facts are not in dispute. Appellants Vickie Hugger and Carolyn
Settle are both employees of C.B. Eller Elementary School, a public
school in Wilkes County, North Carolina. Hugger is the school’s prin-
cipal, and Settle is a sixth-grade teacher. At the time of the events that
gave rise to this lawsuit, HD1 was a twelve-year-old sixth-grade stu-
dent in Settle’s class. HD told her mother that Appellants made HD
read the word "damn" aloud in class from an assigned book. (J.A. at
149-50.) She also told her mother that Settle made her erase the letters
"WWJD," an acronym short for "What Would Jesus Do," from HD’s
"feature one student"2 presentation. (J.A. at 150.) HD’s mother e-
mailed The Rutherford Institute3 (TRI) to relate HD’s story. TRI con-
ducted a telephone interview with HD and her mother, and bought the
    1
     We use the initials of the minor child to protect her privacy in accord
with the Judicial Conference Policy on Privacy and the E-Government
Act of 2002, Pub. L. 107-347, 116 Stat. 2899 (Dec. 17, 2002); see also
Proposed Local Rule 10(d) (scheduled to take effect March 29, 2004).
   2
     Apparently, Settle allowed each of her students to decorate a class-
room blackboard to express his or her individuality.
   3
     TRI is a civil liberties organization with a two-fold mission: "to
provide legal services in the defense of religious and civil liberties and
to educate the public on important issues affecting their constitutional
freedoms."      See      Mission    Statement      available     at    http://
www.rutherford.org/about/ (March 1, 2004).
                 HUGGER v. THE RUTHERFORD INSTITUTE                    3
book to verify that it contained the word "damn." (J.A. at 149-50.) On
November 15, 1999, TRI sent a demand letter to the superintendent
of schools for Wilkes County and Hugger based on the information
given by HD. TRI’s demand letter alleged that Appellants had vio-
lated HD’s First Amendment rights and demanded "a written apology
to [HD] from Ms. Hugger on district letterhead, with informational
copies disseminated to all district administrative and instructional per-
sonnel. [TRI] further demand[ed] that Ms. Settle and Ms. Hugger be
given a written reprimand for the incident." (J.A. at 20.) The letter
indicated that if a response was not received before the close of busi-
ness on the next day, November 16, 1999, TRI "would seek redress
for [HD] and her family in federal court." (J.A. at 21.)

   On November 15, 1999, counsel for Wilkes County responded to
TRI, stating that he was "in the process of ascertaining the facts appli-
cable to the incidents identified in [the TRI] letter" and that "[a]n
appropriate response w[ould] be issued following completion of [his]
inquiry." (J.A. at 137.) On November 16, 1999, counsel for Wilkes
County spoke with TRI’s local counsel on the telephone. County
counsel indicated that he had spoken with both Appellants and "ex-
pressed his concerns regarding the truthfulness of HD’s story." (J.A.
at 150.) TRI re-contacted HD and her mother by telephone. During
that telephone conversation, HD said she was not lying, repeated her
story, and gave TRI the names of several witnesses. TRI called the
potential witnesses and left messages, but none of the witnesses
returned TRI’s calls. Later that same day, November 16, 1999, TRI
issued a press release reporting HD’s version of the classroom events
as fact. The press release was posted on TRI’s website and distributed
to local and national press. The press release identified C.B. Eller Ele-
mentary School, but it did not identify either Appellant by name.

   Several days later, on November 22, 1999, HD admitted that she
had been lying. On November 24, 1999, TRI issued a press release
acknowledging that HD had lied and including an apology for the pre-
vious press release.

   On October 26, 2000, Appellants filed a complaint in North Caro-
lina state court, alleging that TRI had defamed them and had commit-
ted negligent and intentional infliction of emotional distress. TRI
removed the case to the United States District Court for the Western
4                HUGGER v. THE RUTHERFORD INSTITUTE
District of North Carolina based on the parties’ diverse citizenship.
Appellants filed a motion to remand the case to state court, averring
a lack of complete diversity. The district court denied the motion.4
TRI then filed a motion for summary judgment on all claims, which
was granted on April 23, 2002. After a timely appeal, we affirmed the
denial of the motion to remand and the grant of summary judgment
on the Appellants’ emotional distress claims. See Hugger v. The Ruth-
erford Institute, 2003 WL 2008242 (4th Cir. 2003) (unpublished). We
reversed the district court’s grant of summary judgment on the defa-
mation claim, however, holding that the district court had improperly
decided a constitutional question in advance of considering the state
law question upon which the case might have been disposed. Id. On
remand, the district court held that the defendants had committed libel
per se under North Carolina common law, but that the First Amend-
ment barred recovery because Appellants were public officials and
the evidence did not establish that TRI had acted with malice.
Accordingly, the district court again entered summary judgment for
TRI. Hugger and Settle filed a second appeal, and we now affirm the
grant of summary judgment, albeit on slightly different reasoning.

                                   II.

                                   A.

   We review the grant of summary judgment de novo. Canal Ins. Co.
v. Distrib. Servs., Inc., 320 F.3d 488, 491 (4th Cir. 2003). "Summary
judgment is appropriate when the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if
any, show that there is no genuine issue as to any material fact and
that the moving party is entitled to judgment as a matter of law." Id.
at 491-92 (citing Fed. R. Civ. P. 56(c)). "In reviewing the district
court’s grant of summary judgment, we must construe the facts in the
light most favorable to the non-moving part[ies]." Id. at 492. Accord-
ingly, in reviewing the evidence, we draw all reasonable inferences
in favor of Hugger and Settle, the non-moving parties. Thompson v.
Aluminum Co. of Am., 276 F.3d 651, 656 (4th Cir. 2002).
    4
   The parties consented to have the case decided by a Magistrate Judge
pursuant to 28 U.S.C.A. § 636(c) (West Supp.2003). For ease of refer-
ence, we refer to the magistrate judge as the district court throughout.
                 HUGGER v. THE RUTHERFORD INSTITUTE                   5
                                  B.

   The district court held that Hugger and Settle were public officials
and that they could not be found liable for defamation because the
evidence was insufficient to demonstrate that TRI acted with actual
malice. See New York Times v. Sullivan, 376 U.S. 254, 279-80 (1964)
(holding that public officials cannot succeed in defamation lawsuits
unless they establish that their defamer acted with actual malice). In
this court, the parties’ arguments focused largely on whether Appel-
lants are public officials. Because, as discussed below, we find that
the Appellants would not be entitled to recover any of the relief
requested in their complaint even if they were wholly private figures,
we need not decide that issue.

   Hugger and Settle’s complaint requests presumed damages, puni-
tive damages, and actual damages. We address their request for pre-
sumed and punitive damages first and then turn to their request for
actual damages. The First Amendment, made applicable to the states
by the Fourteenth Amendment, see Gitlow v. New York, 268 U.S. 652
(1925), limits the ability of states to permit recovery of presumed or
punitive damages by victims of defamation. Dun & Bradstreet, Inc.
v. Greenmoss Builders, Inc., 472 U.S. 749, 759 (1985). Recovery of
presumed and punitive damages is permissible only if the defamer
acted with actual malice or if the subject matter of the defamatory
statement involved a "matter[ ] of purely private concern." Id.; see
Gertz v. Robert Welch, Inc., 418 U.S. 323, 349 (1974). "Whether . . .
speech addresses a matter of public concern [or of purely private con-
cern] must be determined by the [expression’s] content, form, and
context . . . as revealed by the whole record." Connick v. Meyers, 461
U.S. 138, 147-148 (1983); see also Greenmoss, 472 U.S. at 761; Blue
Ridge Bank v. Veribanc, Inc., 866 F.2d 681, 686 (4th Cir. 1989)
("Because of the obvious importance of banks to the financial health
of our communities and the historic governmental interest in the oper-
ations and solvency of these institutions, we have no difficulty con-
cluding that . . . statements [regarding the financial condition of a
community bank] relate to a matter of public concern."); Mutafis v.
Erie Ins. Exch., 775 F.2d 593, 595 (4th Cir. 1985) (holding that an
insurance company’s inter-office memorandum instructing its
employees on how to handle a certain claim "was on a matter of
purely private concern"). Thus, if TRI’s press release relates to a mat-
6                HUGGER v. THE RUTHERFORD INSTITUTE
ter of public concern, Appellants are not entitled to recover presumed
damages unless TRI acted with actual malice.

   A finding of actual malice "requires at a minimum that the state-
ments were made with a reckless disregard for the truth." Harte-
Hanks Communications, Inc. v. Connaughton, 491 U.S. 657, 667
(1989). "[A]lthough the concept of reckless disregard cannot be fully
encompassed in one infallible definition, [the Supreme Court] ha[s]
made clear that the defendant must have made the false publication
with a high degree of awareness of . . . probable falsity, or must have
entertained serious doubts as to the truth of his publication." Id. at 667
(internal quotation marks and citations omitted); see also Reuber v.
Food Chem. News, Inc., 925 F.2d 703, 717 (4th Cir. 1991).

     [R]eckless conduct is not measured by whether a reasonably
     prudent man would have published, or would have investi-
     gated before publishing. There must be sufficient evidence
     to permit the conclusion that the defendant in fact enter-
     tained serious doubts as to the truth of his publication. Pub-
     lishing with such doubts shows reckless disregard for truth
     or falsity and demonstrates actual malice.

St. Amant v. Thompson, 390 U.S. 727, 731 (1968).

   We first consider whether TRI’s press release touched upon a mat-
ter of public concern. This issue need not detain us long, as the public
undoubtedly has a strong interest in the classroom conduct, or mis-
conduct as the case may be, of elementary school teachers and admin-
istrators. Had HD’s story been true, it undoubtedly would have caused
quite a stir. We do not mean to imply that every publication concern-
ing a teacher or school administrator will necessarily relate to a matter
of public concern. But, given the obvious importance of elementary
schools in shaping the character of our future citizens, we conclude
that the particular statements at issue here, which accused school
administrators of suppressing freedoms of conscience and religion,
related to matters of public concern. Cf. Ambach v. Norwick, 441 U.S.
68, 76 (1979) ("The importance of public schools in the preparation
of individuals for participation as citizens, and in the preservation of
the values on which our society rests, long has been recognized by
our decisions. . . .").
                 HUGGER v. THE RUTHERFORD INSTITUTE                    7
   Having determined that the defamatory statements at issue here
involve a matter of public concern, we next consider whether Appel-
lants have offered evidence from which a reasonable jury could con-
clude that TRI acted with actual malice. TRI was originally alerted to
HD’s story by an e-mail from HD’s mother. After receiving the e-
mail, TRI contacted HD’s mother and spoke with both her and HD
on the telephone. TRI then obtained a copy of the book that HD said
that she was forced to read and ascertained that the book did, in fact,
contain the word "damn." Based on this information TRI sent the
demand letter.

   After receiving the demand letter, the county attorney expressed
"his concerns regarding the truthfulness of HD’s story." (J.A. at 150.)
In response, several TRI employees conducted a teleconference with
HD and her mother. During that teleconference, HD maintained that
she had not lied; told the story consistently with her prior report; gave
additional explicit details "seemingly to add credence to her story";
and gave the names of witnesses. (J.A. at 150.) Because HD stood by
her story in what TRI has claimed was a convincing manner, TRI
attempted to contact the witnesses whose names HD had provided,
but none of them returned TRI’s telephone calls. Only after this
follow-up investigation did TRI then send out the press release. TRI
did not ignore the county attorney’s concerns; instead, it conducted
further investigation into HD’s claim. TRI’s actions are not those of
one acting with reckless disregard for the truth. Although a reasonable
person may have waited to hear from one of the corroborating wit-
nesses before issuing the press release, the First and Fourteenth
Amendments do not allow states to impose a standard of reasonable-
ness upon defamers who are discussing matters of public concern.
Because the evidence does not support a finding that TRI acted with
actual malice, Appellants cannot recover the presumed damages
authorized by North Carolina law.

   Next, we address Appellants’ claim for actual damages. Even if a
private defamation plaintiff is precluded from recovering presumed
damages, he or she may prove and recover for actual damages flow-
ing from the defamatory statement without a showing of malice. See
Gertz, 418 U.S. at 349-50. Thus, we must determine whether Appel-
lant’s have submitted sufficient evidence of actual damage to avoid
8               HUGGER v. THE RUTHERFORD INSTITUTE
summary judgment.5 Appellants claim that TRI’s press release caused
them humiliation and damaged their reputation. Although these are
the types of actual damage that private defamation plaintiffs are enti-
tled to prove and recover without a showing of malice, when ques-
tioned at oral argument, counsel for Appellants was unable to cite to
any evidence in the record that would support an award of these dam-
ages. Instead, counsel opined that conclusory allegations of damage
to reputation were enough to avoid summary judgment. We disagree.
Were we to hold that such conclusory allegations were sufficient to
avoid summary judgment, we would be, in effect, allowing juries to
award damages to defamation plaintiffs on the basis of nothing other
than the publication of a defamatory statement. We perceive no dif-
ference between such a holding and a rule allowing the recovery of
presumed damages and, accordingly, we conclude that Appellants
have not offered sufficient evidence of actual damage to avoid sum-
mary judgment.

                                 III.

  For the foregoing reasons, we affirm the district court’s grant of
summary judgment in favor of TRI.

                                                          AFFIRMED
    5
   We note that the record contains numerous medical reports detailing
the psychiatric problems, such as depression and insomnia, of Hugger
and Settle. The district court held that the record was insufficient to
establish that these problems were caused by TRI’s defamatory press
release, and the Appellants did not appeal that ruling.